FILED
                           NOT FOR PUBLICATION
                                                                          AUG 07 2017
                    UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


HELLER EHRMAN LLP, Liquidating                 No.    15-17124
Debtor,
                                               D.C. No. 3:14-cv-04002-CRB
             Petitioner-Appellant,             Northern District of California,
                                               San Francisco
 v.

K. WILLIAM NEUMAN,                             ORDER AMENDING
                                               MEMORANDUM DISPOSITION
             Respondent-Appellee.              AND DENYING PETITION FOR
                                               PANEL REHEARING


Before: WALLACE, McKEOWN, and BYBEE, Circuit Judges.

      The Memorandum Disposition filed April 10, 2017 is amended as follows:

On page 6, in the last paragraph, change:

      Heller’s dissolution foreclosed any further compensation to Neuman,
      as a shareholder, once the Dissolution Committee decided in
      September 2008 to stop paying shareholders any further
      compensation. And, as a shareholder at the time of dissolution, the
      subordination requirements for shareholder claims under the 2008
      Plan of Dissolution and 2010 Plan of Liquidation should be applied.

To:

      Heller’s dissolution foreclosed any further compensation to Neuman
      because, under his Employment Agreement, which continued to
      govern in this respect, he was no longer “entitled to any compensation
      or any other monies or property” following “the termination of [the]
      Agreement” when Heller dissolved.

      With this amendment, Judges Bybee and McKeown have voted to deny the

petition for panel rehearing. Judge Wallace voted to grant the petition for

rehearing.

      Appellant’s petition for rehearing, filed April 24, 2017, is DENIED.




                                          2